DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.      
Claim Status
A complete action on the merits of claims 26-43 follows below.
Information Disclosure Statement
The information disclosure (IDS) submitted on 4/27/2021 have been considered by the examiner.
Claim Objections
Claims 35-36, and 38 are objected to because of the following informalities:  
In claim 35 line 2 amend “selectively addressable heating elements” to recite -- selectably addressable heating elements. --
In claim 36 line 5 amend “the array of selectably addressable heating elements”  to recite –the plurality of selectably addressable heating elements--.  Appropriate correction is required.
In claim 38 line 9 amend “the control unit” to recite –a control unit.--
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26, 29, 31, and 32 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Levinson (2007/0255362).
Regarding claim 26, Levinson teaches an applicator system for cooling  a subject’s subcutaneous tissue ([0019] The present disclosure describes devices, systems, and methods for cooling subcutaneous lipid-rich cells with a heat exchanging element and a thermally conductive cryoprotectant), 
comprising:
a treatment device including:
at least one cooling unit having a temperature-controlled interface with a treatment surface, wherein the at least one cooling unit is operable to cool the treatment surface to cool and reduce the subcutaneous tissue ( [0021] Fig.1 The treatment system 100 may further include a fluid source 106 and fluid lines 108a-b connecting the treatment device 104 comprising heat exchanger 130 to the fluid source 106);
at least one flow-through feature along which gel flows while the treatment surface cools the subject’s tissue ([0030] apertures 516 may allow the cryoprotectant contained in the intermediate portion 506 to escape to the treatment region 501 of the subject 101); and 
a gel vessel (502, Fig.2) that holds a dosage amount of the gel ([0027] The intermediate portion 506 may be a reservoir constructed from a mesh, a foam material, a porous plastic and/or metal, or other materials that may at least temporarily contain a fluid and/or a gel), wherein the gel vessel is configured to be in fluid communication with the treatment surface ([0030]) and a control unit coupled to the treatment device by one or more lines ([0027] The backside portion of 502 contacts heat exchanging element 130 and fluid lines 108a-b which carry coolant fluid [0021] are connected to element 103; Fig. 3).
Regarding claim 29, Levinson teaches the limitations of claim 26. Levinson teaches wherein the at least one flow through feature includes holes or a porous material ([0030] apertures 516). 
Regarding claim 31, Levinson teaches the limitations of claim 26. Levinson teaches wherein the at least one flow-through feature is located across most of a length of the treatment surface (multiple apertures 516 located across most of the length of the treatment surface, Fig. 2)
Regarding claim 32, Levinson teaches the limitations of claim 26. Levinson teaches wherein the gel vessel is detachably coupled to the treatment device (The coupling device 502 may include attachment features 510 for releasably or fixedly attaching the coupling device 502 to a heat exchanging element 130 of the treatment device 104 (FIG. 1) … the coupling device 502 may be snapped onto the heat exchanging element 130 with the backside portion 504 facing the treatment device 104. In other embodiments, the attachment features 510 may include screws, pins, hinges, and/or any other suitable attachment devices [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362) in view of Anderson (2005/0251120).
Regarding claim 27 Levinson teaches the limitations of claim 26.
Levinson generally provides for drawing a vacuum to pull the subject’s tissue into the treatment device ([0020] the treatment device 104 maybe fastened to the subject 101 using for example suction (e.g. a vacuum or reduced pressure)) and a control unit (processing unit 114; [0022]). 
Levinson does not explicitly teach the control unit fluidically coupled to the treatment device and configured to a draw a vacuum to pull the subject’s tissue into the treatment device.
However, Anderson teaches a device within the same field of invention (selective disruption of lipid rich cells by controlled cooling [Abstract] ) comprising a control unit fluidically coupled to the treatment device and configured to draw vacuum to pull the subject’s tissue into the treatment device (control unit 105 connected to suction unit 305 whereby treatment unit 107 forms a dome for forming and containing a chamber 310 above the epidermis [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art to fluidically couple the treatment device and draw the vacuum to pull the subject’s tissue into the treatment device since Anderson teaches this advantageously provides for thermal coupling between the skin surface and the treatment unit and increase the total surface area of the epidermis in thermal contact to the treatment interface. Furthermore, Anderson provides stretching of the skin decreases the thickenings of the epidermis and dermis facilitating cooling of the fat 170 [0181]. 
Regarding claim 30, Levinson teaches the limitations of claim 26. Levinson generally provides for vacuum ([0020] the treatment device 104 maybe fastened to the subject 101 using for example suction (e.g. a vacuum or reduced pressure)), a flow of gel between the treatment surface /skin interface ([0030]), and holding the subject’s tissue with vacuum ([0020]). Levinson does not teach a vacuum cup with a vacuum port wherein the treatment device is configured to promote a flow of gel between the treatment surface/skin interface while the treatment device provides a vacuum to hold the subject’s tissue in the vacuum cup.
However, Anderson teaches a device within the same field of invention (selective disruption of lipid rich cells by controlled cooling [Abstract]) comprising a vacuum cup with a vacuum port (suction unit 305 whereby treatment unit 107 forms a dome for forming and containing a chamber 310 above the epidermis ...suction unit may be activated to draw the air from chamber 310 such that the target tissue is pulled up into contact with treatment interface 115… The surface of the interface 115 can also have multiple openings connected to suction unit 305 … The skin is partially entered into these multiple openings [0181]), wherein the treatment device is configured to promote a flow of gel between the treatment surface/skin interface while the treatment device provides a vacuum to hold the subject’s tissue in the vacuum cup ([0169] treatment interface 115 can be a fluid-filled vessel or a membrane so that the change in pressure from cooling element 110 caused by a pulsing flow of cooling fluid may be transferred to the target tissue. Furthermore, treatment interface 115 may simply be a chamber where cooling/heating fluid may be applied directly to the target tissue (epidermis 160, dermis and fat cells 170).
Therefore, it would have been obvious to one of ordinary skill in the art to provide for a vacuum cup with a vacuum port, wherein the treatment device is configured to provide a flow of the gel between the treatment surface/skin interface since Anderson provides this advantageously provides for thermal coupling between the skin surface and the treatment unit and increase the total surface area of the epidermis in thermal contact to the treatment interface. Furthermore, Anderson provides stretching of the skin decreases the thickenings of the epidermis and dermis facilitating cooling of the fat 170 [0181]. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362) in view of Baker (2010/0280582).
Regarding claim 28, Levinson teaches the limitations of claim 26.  Levinson generally provides for vacuum ([0020] the treatment device 104 maybe fastened to the subject 101 using for example suction (e.g. a vacuum or reduced pressure)) a control unit (processing unit 114; [0022]), and a cooling unit (see claim rejection 26). 
Levinson does not explicitly teach a vacuum cup fluidically coupleable to the control unit, wherein the at least one cooling unit includes a first cooling unit of a first side of the vacuum cup and a second cooling unit on a second side of the vacuum cup. 
However, Baker teaches a device within the same field of invention (devices and methods for removing heat from subcutaneously disposed lipid-rich cells [Abstract]), comprising a vacuum cup (flexible portion 100 [0106] An aperture 112 in the mounting plate 110 provides a passage for drawing a vacuum in the interior cavity 96) fluidically coupleable to the control unit ([0105] vacuum pump in fluid communication with control panel) and first and second cooling units (panels 200a and 200b whereby each portion 200 may include a cold plate 210, at least one thermoelectric cooler 230, a heat exchanger 240 [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide for a vacuum cup and a first and second cooling unit in the vacuum cup since Baker teaches applying a vacuum can improve the efficiency of tissue cooling. Additionally, a vacuum may pull skin and underlying adipose tissue away from the body which can assist in cooling underlying tissue by, e.g., lengthening the distance between the subcutaneous fat and the relatively well-perfused muscle tissue and by allowing the underlying adipose tissue simultaneously to be cooled from two sides [0088].
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362).
Regarding claim 33, Levinson teaches the limitations of claim 26. Levinson does not explicitly teach wherein the dosage amount is sufficient for application to the subject for a duration of a treatment procedure without providing a second dosage amount during the duration of the treatment procedure.
However, Levinson generally provides the sufficiency of the dosage is related to the absorption of cryoprotectant in the epidermis ([0051] cryoprotectant may maintain a sufficient concentration of absorbed cryoprotectant in the epidermis and/or dermis of the subject for reducing the risk of freezing damage) whereby the degree of cryoprotectant absorption by the skin depends on a number of factors [0030].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide for a dosage amount that is sufficient for application to the subject for a duration of a treatment procedure without providing a second dosage amount since Levinson provides the dosage to be absorbed by the skin is dependent on a number of factors the most important of which are cryoprotectant concentration, duration of contact, solubility, and the physical condition of the skin [0030].
Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362) in view Nebrigic (2010/0179531).
Regarding claim 34, Levinson teaches the limitations of claim 26 as previously rejected. Levinson does not teach wherein the treatment device further comprises a thermal gradient layer having one or more physical discontinuities configured to define one or more units of the thermal gradient layer.
However, Nebrigic teaches a device within the same field on invention ([Abstract] tissue treatment device for delivering electromagnetic energy to patient’s tissue with a reduction in the pain experience by the patient …[0043] heating to a temperature effective to contract collagen containing tissue at the treatment site, which will result in tissue tightening or another aesthetic effect that improves the patient's appearance), comprising a thermal gradient layer having one or more physical discontinuities (tip frame 130 includes a  plurality of apertures or openings 132, 134, 136, and 138) configured to define one or more units of the thermal gradient layer (the openings define one or more units since they are configured to receive active electrodes 24, 26, 28, and 30 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment device to provide for a thermal gradient layer having one or more physical discontinuities configured to define one or more units for the purposes of creating portions on the treatment device that would accommodate and secure thermal elements which provide for heating of the skin since the heating delivers a therapeutic effect to the tissue improving the patient’s appearance [0043] and cooling prevents damage near the skin surface [0006] . Levinson already contemplates that the treatment device is configured to heat and cool tissue [0020]. Furthermore, providing for the thermal gradient layer with discontinuities defining one or more units allows the user to provide for temperature measurements near the discontinuities and apply the measurement as feedback in a control loop controlling energy delivery and/or cooling of the skin surface [0029] as taught by Nebrigic.
Regarding claim 35, Levinson in view of Nebrigic teaches the limitations of claim 34 as previously rejected. Nebrigic teaches wherein each unit of the thermal gradient layer is associated with one of a plurality of selectively addressable heating elements (electrodes 24, 26, 28, and 30 are selectively addressable since [0033] a multiplexer 44 is used to select which of the active electrodes is electrically coupled with the generator at any instant time. The generator is configured to generate the electromagnetic energy used in the treatment to impart a therapeutic effect to heat target tissue beneath the patient’s skin surface ). 
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362) in view of Altshuler (2010/0036295).
Regarding claim 34, Levinson teaches the limitations of claim 26 as previously rejected. Levinson does not teach wherein the treatment device further comprises a thermal gradient layer having one or more physical discontinuities configured to define one or more units of the thermal gradient layer. 
However, Altshuler teaches a device within the same field of invention (Devices and methods of treatment tissue such as skin tissue and subcutaneous tissue with thermal control elements [Abstract]) including a treatment device that comprising a thermal gradient layer having one or more physical discontinuities ( [0071] the contact tip can have any number of fractional configurations e.g. squares 401, rectangles 501, and grooves 601, Figs 4-6…[0102] group of protrusions for heating 960 and group of protrusions for cooling 950 Figs 9B-9C) configured to define one or more units of the thermal gradient layer ([0071] The sub-region shapes and patterns may be selected to suit the region of the body to be treated and/or the quantity of fatty tissue to be treated…one or more of the exemplary contact tips can be adapted to provide multiple sub-regions combining cooling and heating with the some sub-regions for cooling and other sub-regions for heating, and/or multiple sub-regions for cycling cooling with optical energy heating). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the treatment device of Levinson to include a thermal gradient layer having one or more physical discontinuities to define one or more units of the thermal gradient layer for the purposes of applying compression and thermal control to at least two or more protrusions and to further select the region or quantity of fatty tissue to be treated. 
Claims 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362) in view of Altshuler (2010/0036295), and in further view of Nebrigic (2010/0179531).
Regarding claim 35, Levinson in view of Altshuler teaches the limitations of claim 34.  Altshuler generally provides that each unit of the thermal gradient layer is associated an energy source ([0015] a radiation source provides treatment radiation to at least one of the two or more protrusions and the radiation source is for applying treatment radiation to at least a portion of the sub-volumes… Other suitable energy sources that can provide treatment energy to at least one of the two or more protrusions include ultrasound energy).
Altshuler is silent about specifically teaching each unit of the thermal gradient layer is associated with a plurality of addressable heating elements.
However, Nebrigic teaches a device within the same field on invention ([Abstract] tissue treatment device for delivering electromagnetic energy to patient’s tissue with a reduction in the pain experience by the patient …[0043] heating to a temperature effective to contract collagen containing tissue at the treatment site, which will result in tissue tightening or another aesthetic effect that improves the patient's appearance), comprising a thermal gradient layer having one or more physical discontinuities (tip frame 130 includes a  plurality of apertures or openings 132, 134, 136, and 138) configured to define one or more units of the thermal gradient layer (the openings define one or more units since they are configured to receive active electrodes 24, 26, 28, and 30 ), wherein each unit of the thermal gradient layer is associated with one of a plurality of selectively addressable heating elements (electrodes 24, 26, 28, and 30 are selectively addressable since [0033] a multiplexer 44 is used to select which of the active electrodes is electrically coupled with the generator at any instant time. The generator is configured to generate the electromagnetic energy used in the treatment to impart a therapeutic effect to heat target tissue beneath the patient’s skin surface). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the treatment device in Levinson in view of Altshuler to provide for a plurality of selectively addressable heating elements in each unit of the thermal gradient layer since this will allow the user to select which of the heating elements is coupled with the generator at any instant time [0033] taught by Nebrigic and Altshuler already provides [0071] one or more of the exemplary contact tips can be adapted to provide multiple sub-regions combining cooling and heating with the some sub-regions for cooling and other sub-regions for heating, and/or multiple sub-regions for cycling cooling with optical energy heating and Levinson [0020] contemplates that the treatment device is configured to heat and cool tissue.
Regarding claim 36, Levinson in view of Altshuler and Nebrigic teaches the limitations of claim 35. Levinson teaches further comprising a controller (processing unit 114 [0022]) with a stored profile and being programed to cause the treatment device to cool the subcutaneous lipid-rich tissue (Figs 4-5). Levinson contemplates that the treatment device is configured to heat and cool tissue [0020] and in [0045] discusses temperature ranges. 
Altshuler specifically provides for one or more heating commands to warm tissue which has been cooled by the applicator system based on the stored profiled while the applicator system cools the subcutaneous lipid rich tissue to disrupt subcutaneous lipid rich cells ([0056] discusses cycled cooling and heating and their respective profiles...[0150] provides cooled zone of tissue can be treated by thermo cycling with warming …Thermocycling by heating a previously cooled zone will generate liberated lipids (e.g. liquefied fat) which can be aspirated [0150]). Furthermore, Nebrigic in paragraph [0062] discusses how the one or more heating elements of the array of selectably addressable heating elements warms tissue after it has been cooled based on a temperature profile.
Regarding claim 37, Levinson in view of Altshuler and Nebrigic teaches the limitations of claim 36. Altshuler teaches wherein the stored profile incudes a target heat flux profile and/or target temperature profile [0056].
Claims 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (2007/0255362) in view of Anderson (2005/0251120), and in further view of Baker (2010/0280582)  .
Regarding claim 38, Levinson teaches an applicator system for cooling  a subject’s subcutaneous tissue ([0019] The present disclosure describes devices, systems, and methods for cooling subcutaneous lipid-rich cells with a heat exchanging element and a thermally conductive cryoprotectant), comprising:
a treatment device having:
at least one cooling unit having a temperature-controlled interface with a treatment surface, wherein the at least one cooling unit is operable to cool the treatment surface to cool and reduce the subcutaneous tissue ( [0021] Fig.1 The treatment system 100 may further include a fluid source 106 and fluid lines 108a-b connecting the treatment device 104 comprising heat exchanger 130 to the fluid source 106);
at least one flow-through feature along which gel flows while the treatment surface cools the subject’s tissue ([0030] apertures 516 may allow the cryoprotectant contained in the intermediate portion 506 to escape to the treatment region 501 of the subject 101); and 
a gel vessel (502, Fig.2) that holds a dosage amount of the gel ([0027] The intermediate portion 506 may be a reservoir constructed from a mesh, a foam material, a porous plastic and/or metal, or other materials that may at least temporarily contain a fluid and/or a gel), wherein the gel vessel is configured to be in fluid communication with the treatment surface ([0030]) and a control unit coupled to the treatment device by one or more lines ([0027] The backside portion of 502 contacts heat exchanging element 130 and fluid lines 108a-b which carry coolant fluid [0021] are connected to element 103; Fig. 3),
and a control unit (processing unit 114; [0022]) and drawing a vacuum to pull the subject’s tissue into the treatment device ([0020] the treatment device 104 maybe fastened to the subject 101 using for example suction (e.g. a vacuum or reduced pressure)).
Levinson does not explicitly teach a vacuum cup fluidically couplable to the control unit and the control unit fluidically coupled to the treatment device and configured to a draw a vacuum to pull the subject’s tissue into the treatment device.
However, Anderson teaches a device within the same field of invention (selective disruption of lipid rich cells by controlled cooling [Abstract] ) comprising a vacuum cup (suction unit 305 whereby treatment unit 107 forms a dome for forming and containing a chamber 310 above the epidermis [0181]), the control unit fluidically coupled to the treatment device and configured to draw vacuum to pull the subject’s tissue into the treatment device (control unit 105 connected to suction unit 305 whereby treatment unit 107 forms a dome for forming and containing a chamber 310 above the epidermis [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide for a vacuum cup and fluidically couple the treatment device and draw the vacuum to pull the subject’s tissue into the treatment device since Anderson teaches this advantageously provides for thermal coupling between the skin surface and the treatment unit and increase the total surface area of the epidermis in thermal contact to the treatment interface. Furthermore, Anderson provides stretching of the skin decreases the thickenings of the epidermis and dermis facilitating cooling of the fat 170 [0181]. 
Levinson does not explicitly teach wherein the at least one cooling unit includes a first cooling unit of a first side of the vacuum cup and a second cooling unit on a second side of the vacuum cup. 
However, Baker teaches a device within the same field of invention (devices and methods for removing heat from subcutaneously disposed lipid-rich cells [Abstract]), comprising a vacuum cup (flexible portion 100 [0106] An aperture 112 in the mounting plate 110 provides a passage for drawing a vacuum in the interior cavity 96) fluidically coupleable to the control unit ([0105] vacuum pump in fluid communication with control panel) and first and second cooling units (panels 200a and 200b whereby each portion 200 may include a cold plate 210, at least one thermoelectric cooler 230, a heat exchanger 240 [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide for a first and second cooling unit in the vacuum cup since Baker teaches applying a vacuum can improve the efficiency of tissue cooling. Additionally, a vacuum may pull skin and underlying adipose tissue away from the body which can assist in cooling underlying tissue by, e.g., lengthening the distance between the subcutaneous fat and the relatively well-perfused muscle tissue and by allowing the underlying adipose tissue simultaneously to be cooled from two sides [0088].
Claim 39 recites the same limitations of claim 29 as previously rejected above. 
Claim 40 recites the same limitations of claim 30 as previously rejected above. 
Claim 41 recites the same limitations of claim 31 as previously rejected above. 
Claim 42 recites the same limitations of claim 32 as previously rejected above. 
Claim 43 recites the same limitations of claim 33 as previously rejected above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baker (2010/0280582) with respect to claims 34-35 teaches a thermal gradient layer having one or more physical discontinuities configured to define one or more units of the thermal gradient layer (cold plate 210 is discontinuous as it includes shoulders 218 to position TECs 230 and further includes recesses 216 to receive measurement components 57; Figs 4A-4C) wherein each unit is associated with one of a plurality of selective addressable thermal elements (TECs 230 are selectively addressable since they include sensors 220a-220c [0110]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794